EXHIBIT 10.17

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”) is made and entered into this December 14, 2018 (the
“Effective Date”) between the entities listed on Exhibit A attached hereto
(each, a “Seller” and collectively, the “Sellers”), on the one hand, and
Easterly Government Properties LP, a Delaware limited partnership (“Purchaser”),
on the other hand.

WHEREAS, the Sellers and Purchaser entered into that certain Purchase and Sale
Agreement and Escrow Instructions made and entered into as of June 15, 2018 (the
“Purchase Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, Sellers and the Purchaser desire to amend the Purchase Agreement,
subject to and in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Seller and the Purchaser hereby
agree as follows:

 

1.

Third Target Closing Date:  Notwithstanding anything to the contrary contained
in the Purchase Agreement or in any Seller’s Postponement Notice previously
delivered to Purchaser, the Third Target Closing Date shall occur no later than
February 11, 2019, on a date designated by the Sellers to Purchaser in writing
not less than five (5) business days prior to such Third Target Closing Date.

 

 

2.

Reimbursement of Sellers’ Transaction Costs.  Sellers shall have the right to
request not less than three (3) business days prior to the Third Target Closing
Date that Purchaser pay to Seller at Closing Sellers’ reasonable substantiated
third-party out-of-pocket expenses (including reasonable attorneys’ fees and
commissions payable to third parties) incurred in connection with the Closing on
the Third Target Closing Date (collectively, the “Transaction
Costs”).  Purchaser shall be obligated to pay Transaction Costs up to $260,000
in the aggregate.  At Closing, Purchaser shall pay to Sellers the amount of
Transaction Costs, if any.

 

 

3.

Counterparts:  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  Counterparts to this Amendment may be executed and
delivered by facsimile, “pdf”, e-mail transmission and/or electronic copy, and
such signed counterparts of this Amendment shall be deemed sufficient to bind
the parties hereto, and shall be deemed to be original signatures for all
purposes.

 

 

4.

Effect of Amendment:  All references to the “Purchase Agreement” in the Purchase
Agreement shall be deemed to mean the Purchase Agreement, as amended by this
Amendment.

 

5.

Ratification:  Sellers and Purchaser acknowledge that notwithstanding anything
in the Purchase Agreement or any correspondence between the parties to the
contrary, the Purchase Agreement has remained, and is, in full force and effect,
and as expressly modified by this Amendment, Sellers and Purchaser hereby
reaffirm all terms, covenants and conditions contained in the Purchase
Agreement, and the Purchase Agreement is ratified and confirmed in all
respects.  To the extent there is any

 

 

--------------------------------------------------------------------------------

 

 

conflict between the terms of this Amendment and the Purchase Agreement, the
terms of this Amendment shall govern.

 

 

6.

Successors: The terms, covenants and conditions contained in this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.

Governing Law:  This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to any
principles regarding conflict of laws.

 

[SIGNATURE PAGES FOLLOW.]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first written above.

SELLERS:

ACQUEST GOVERNMENT LEASES, LLC,

a New York limited liability company

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

CHARLESTON SSA OC, LLC,

a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

CHARLESTON FEDERAL COURTHOUSE, LLC,

a South Carolina limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

DALLAS SSA, L.P.,

a Texas limited partnership

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

CLARKSBURG GSA, LLC,

a Michigan limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

DEA BAKERSFIELD, LLC,

a Michigan limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

GPT PORTLAND, OR 1201 LLOYD, LLC,

an Oregon limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

GSA DES PLAINES, LLC,

a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

LOUDOUN BUILDING, L.L.C.,

a Virginia limited liability company

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

PARKERSBURG BPD OC, LLC,

a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

PITTSBURGH FBI-GPT BUSINESS TRUST,

a Pennsylvania business trust

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

--------------------------------------------------------------------------------

 

 

PITTSBURGH USCIS OC, LLC,

a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

THE RIVERDALE FDA LLC,

a Virginia limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

VA VENTURE BATON ROUGE, LLC,

an Indiana limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

 

 

 

PURCHASER:

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

By:  Easterly Government Properties, Inc.,

a Maryland corporation

 

By:

/s/ William C. Trimble, III

Name:

William C. Trimble, III

Title:

Chief Executive Officer and President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF SELLERS

SELLER

PROPERTY LOCATION

Acquest Government Leases, LLC

130 S. Elmwood Ave. Buffalo NY

Charleston Federal Courthouse, LLC

85 Broad St., Charleston SC

Charleston SSA OC, LLC

500 Quarrier St., Charleston WV

Clarksburg GSA, LLC

320 W. Pike St., Clarksburg WV

Dallas SSA, L.P.

10824 N. Central Expressway, Dallas TX

DEA Bakersfield, LLC

7400 Schirra Court, Bakersfield CA

GSA Des Plaines LLC

2300 E. Devon, Des Plaines IL

GPT Portland, OR 1201 Lloyd, LLC

1201 Lloyd Blvd., Portland OR

Loudoun Building, L.L.C.

22624 Dulles Summit Ct., Sterling VA

Parkersburg BPD OC, LLC

320 Avery St., Parkersburg, WV

Pittsburgh FBI-GPT Business Trust

3311 E. Carson St., Pittsburgh PA

Pittsburgh USCIS OC, LLC

3000 Sidney St., Pittsburgh PA

The Riverdale FDA LLC

4300 River Rd., College Park MD

VA Venture Baton Rouge, LLC

7968 Essen Park Ave., Baton Rouge LA

 

 

1" = "1" "WDC 91065671v2" "" WDC 91065671v2